SUNDBY, J.
(dissenting). A criminal defendant is not entitled to a perfect trial, only a fair one. State v. Crandall, 133 Wis. 2d 251, 259, 394 N.W.2d 905, 908 (1986). Because Boschka did not receive a fair trial, I would reverse and grant him a new trial.
First, the jury was instructed that it was to weigh Boschka's testimony according to Wis J I — Criminal 310, which was withdrawn by the Wisconsin Criminal Jury Instructions Committee in 1979. The Wisconsin Supreme Court concluded in Thompson v. State, 83 Wis. *4042d 134, 148, 265 N.W.2d 467, 474 (1978), that the instruction did not deny the defendant a fair trial. However, the committee concluded that "it is preferable to include reference to the credibility of the defendant in the instruction on credibility of all witnesses." Comment to Wis J I — Criminal 310 (1991). That reference is included in Wis J I — Criminal 300 (1991). The Wisconsin Supreme Court has not had occasion since the committee's action to exercise its supervisory authority to instruct trial courts as to which instruction is preferable.
Second, the jury heard inadmissible hearsay testimony which corroborated the testimony of Boschka's wife that Boschka had sexually assaulted her. Boschka's parole officer and a police detective testified that S.F. told each of them that Boschka had raped her four to six hours earlier. Further, S.F.'s work supervisor testified that S.F. told her she had been sexually assaulted and that one of her children might have witnessed the assault. S.F.'s out-of-court statements were not admissible as excited utterances. The children's exception for out-of-court statements does not apply to alleged adult sexual assault victims. Statements of a declarant who has the opportunity and capacity to review the incident and calculate the effect of his or her statement do not qualify as excited utterances. Christensen v. Economy Fire & Casualty Co., 77 Wis. 2d 50, 58, 252 N.W.2d 81, 85 (1977); 2 J. STRONG, McCormick ON Evidence 272, at 216 (4th ed. 1992). S.F. had the opportunity and capacity to influence the result she wished by her statements. The United States Supreme Court has said that "the circumstances surrounding the making of [an excited utterance] provide sufficient assurance that the statement is trustworthy and that cross-examination would be superfluous." Idaho v. Wright, 497 U.S. 805, 820, 111 L.Ed.2d 638, 655 (1990).
*405Here, it cannot be said that the circumstances surrounding the making of S.F.'s out-of-court statements "provide sufficient assurance that she spoke the truth." Boschka testified that his sexual contacts with his wife were consensual. There were no witnesses to the alleged assaults, other than S.F.'s daughter, who only heard noises outside her bedroom and whose testimony is inconclusive. The medical evidence was also inconclusive. S.F. had a motive to lie: the couple was estranged; S.F. testified that on the night of June 27,1990, Boschka came home drunk, "choke[d] her" and "punched her" in the face, sending her to the hospital; and in early August 1990, she contacted Boschka's parole officers who imposed a no-contact condition on Boschka. This case became a credibility contest. It was unfair to allow the state to bolster S.F.'s testimony with her out-of-court statements.
Third, Boschka was denied his right to assistance of counsel and to be present at all stages of his trial when the trial court denied the jury's request to see the medical report of S.F.'s physical examination, without advising Boschka or his counsel of the request until after the court denied the request. Boschka should have been allowed to argue that the jury's request be honored.
Finally, the trial court ruled incorrectly that Boschka had been convicted of five crimes, rather than four. Boschka therefore testified, when asked, that he had been convicted of five crimes. The state concedes the error but argues it was harmless. I agree that by itself the error was harmless. However, the cumulative effect of the several errors was to deny Boschka a fair trial. I would give him one.